Ao 2455 (Rev. 05/15/2013) Judgmem in a oriminal Perry ease (Modifled) riggs 1 of 1

UNITED STATES DISTRICT COURT
` soUrHERN DISTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After`November l, 1987)

Vicente BartolO_ROJ-as Case Number: 3 : 1 S-mj -22565-RAM

Chandra Leigh Peterson

Defendant ’s A ttomey

 

REGISTRATION NO. 80542298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint
l:l Was found guilty to count(s) ssa
after a plea of not guilty. i-.'":i`! .. . "
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

 

 

 

 

 

Title & Section Nature of Offense Count Number§s[
81 1325 ILLEGAL ENTRY (Misdemeanor) 1
|:| The defendant has been found not guilty on count(s)
\:l Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
20 DAYS

Assessment: $10 WAIVED Fine: WAIVED
IX| Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
|:l Court recommends defendant be deported/removed With relative, charged in case __

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic c‘,ircumstancesl

Friday, November 2, 2018
Date of lmposition of Sentence

\\ ' ‘§X _
1ang
HO ORABLE ROBERT A. MCQUAID

UNITED STATES MAGISTRATE JUDGE

 

3:18-mj-22565-RAM

 

 

